 



Exhibit 10
AGREEMENT of SALE
Agere Systems Inc., with offices at 1110 American Parkway, NE, Allentown, PA,
18109 (“Agere” or “Company”) agrees to sell and AG Semi-Conductor Limited
(“AGSCL”), with offices at c/o Ogier Fiduciary Services (Cayman) Limited,
Queensgate House, PO Box 1234GT, George Town, Grand Cayman, Cayman Islands,
Maxim/Dallas Direct, Inc. (“Maxim”), with offices at 120 San Gabriel Drive,
Sunnyvale, California 94086, and Texas Instruments Incorporated (“TI”; AGSCL,
Maxim and TI hereinafter collectively referred to as Buyers or individually as a
“Buyer”), with offices at 13588 North Central Expressway, MS 3742, Dallas, TX
75243, agree to buy the Equipment listed on Exhibit A attached hereto and made a
part hereof pursuant to the terms and conditions set forth below. It is
understood and agreed that (i) the Company will sell to AGSCL and AGSCL will buy
from the Company the portion of the Equipment (the “AGSCL Equipment”) listed on
Exhibit B to be attached hereto and made a part hereof, (ii) the Company will
sell to Maxim and Maxim will buy from the Company the portion of the Equipment
(the “Maxim Equipment”) listed on Exhibit C to be attached hereto and made a
part hereof and (iii) the Company will sell to TI and TI will buy from the
Company the portion of the Equipment (the “TI Equipment”) listed on Exhibit D to
be attached hereto and made a part hereof. Exhibits B, C and D are hereinafter
referred to as the “Equipment Exhibits”. AGSCL will deliver the Equipment
Exhibits to Company within one business day after the full mutual execution and
delivery of this Agreement. The term “Equipment” includes the enumerated
equipment and various listed spares and all non-DTagged spare parts not listed
on Exhibit A but associated with the Equipment listed on Exhibit A (it being
agreed that all spare pumps at Company’s Orlando, FL facility not listed on
Exhibit A will remain the property of Company), to the extent that such
associated spare parts have not been used by Company prior to release of the
applicable Equipment to Buyers, all basic operating software except as
specifically set forth herein, passwords, manuals and all other operating and
maintenance documentation associated therewith to the extent same is in the
possession or control of Company. Commodity type items that are common to all
equipment such as pumps, chillers, etc. are not included in the purchase price
stated in this Agreement unless identified on the Exhibits hereto or otherwise
agreed to by the applicable Buyer and Company in writing. This Agreement will
not be effective unless and until it is executed and delivered by all of the
parties hereto.
ACCEPTANCE
Buyers have been informed that the Equipment may have been used in research and
development, manufacturing or other production processes and may have contained,
come in contact with, or otherwise may have been exposed to hazardous
substances. Prior to delivery of possession to Buyers, the Equipment will have
been cleaned in place to meet standards to allow for transportation of the
Equipment under a non-hazardous material U.S. Department of Transportation
specification, but residual contamination may remain in or on the Equipment.
Buyers and the Company hereby expressly acknowledge that Buyers have heretofore
made a full and complete inspection of (or will have had a reasonable
opportunity to inspect) their respective portions of the Equipment and have
been, or will be, provided with any applicable reports or documentation
regarding the Equipment and cleaning process.
ASSIGNMENT
This Agreement is not assignable by Buyers or Company without the express
written consent of the Buyers, in respect of a proposed assignment by Company,
and of Company, in respect of a proposed assignment by a Buyer. Any attempted
assignment without such consent shall be null and void and shall constitute a
default of this Agreement. Notwithstanding anything contained in this Agreement
to the contrary, AGSCL may freely assign this Agreement to an entity controlled
by Angelo, Gordon & Co., L.P. In the event of any such assignment, AGSCL will
notify Company accordingly and the assignee will be deemed to have assumed all
obligations and responsibilities of the assignor hereunder.
BULK SALES
Buyers hereby waive compliance by Company and any Subsidiary of Company with the
requirements and provisions of any “bulk-transfer” laws of any jurisdiction,
including, without limitation, Article 6 of the New York and the Florida Uniform
Commercial Code, that may otherwise be applicable with

 



--------------------------------------------------------------------------------



 



respect to the sale of any or all of the Equipment to Buyers. The Company
represents and warrants that the Equipment does not constitute all or
substantially all of the assets of the Company and Company agrees to indemnify,
defend and hold Buyers harmless from and against any and all liability, cost,
loss or expense of any kind or nature (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by any Buyer by reason of the
operation of any such “bulk transfer” laws.
BUYER EMPLOYEES
The term “Buyer Employee” means anyone performing work on behalf of or furnished
by a Buyer under this Agreement to perform work at Company including but not
limited to such Buyer’s employees, consultants, representatives, agents,
clients, customers, subcontractors, and subcontractors’ subcontractors at all
tiers. The parties agree that all persons provided by a Buyer or through a Buyer
to perform work are not employees or agents of Company, and Company shall not
exercise any direct control or supervision over any Buyer’s Employees, although
Company’s representatives shall be available for consultation.
Each Buyer shall be responsible for its own labor relations with any trade
organization or union which represents its employees and shall be responsible
for negotiating and adjusting all disputes. Each Buyer shall be the sole entity
responsible for receiving complaints from such Buyer’s Employees regarding their
assignments and for notifying such Buyer’s Employees of the termination of or
change of their assignments. Company has the right at any time (prior to and
after assignment of any work) to reject or have a Buyer remove such Buyer
Employee(s) from the work under this Agreement upon notice to such Buyer. Upon
such notice, such Buyer shall, at Company’s request, replace such Buyer
employee(s). Each Buyer shall indemnify and save harmless Company and each other
Buyer harmless from and against all losses, damages, claims, demands, suits, and
liabilities that arise out of, or result from, any failure by such Buyer or its
employees to perform their obligations under this Section. Each Buyer shall also
indemnify and save harmless Company and each other Buyer harmless from any
entitlement, assertion, or claim, which any of such Buyer’s Employees might have
or might make relative to rights or privileges in any Company employee benefit
plan and which arise, in whole or in part, out of work rendered under this
Agreement.
Each of the parties hereto shall be responsible for any Worker’s Compensation
claims made by its employees or agents. Each party shall also be responsible for
any injuries or damage to personal property caused by such party’s employees or
agents in connection with the transactions contemplated under this Agreement.
BUYER’S INFORMATION
No specifications, drawings, sketches, models, samples, tools, computer or other
apparatus programs, technical or business information or data, written, oral or
otherwise, furnished by any Buyer to Company under this Agreement or an order or
in contemplation of this Agreement or an order shall be considered by such Buyer
to be confidential or proprietary.
CHOICE OF LAW
The construction, interpretation and performance of this Agreement and all
transactions under it shall be governed by the laws of the State of New York,
USA, excluding its choice of law provisions. The UN Convention on Contracts for
the International Sale of Goods is hereby expressly excluded.
COMPLIANCE WITH LAWS AND INDEMNIFICATION
The Company shall comply and each Buyer and all persons furnished by such Buyer
shall comply, after the transfer of title of the applicable portion of the
Equipment to such Buyer, with all federal, state, and local laws, ordinances,
regulations, and codes, including import and export laws and regulations of any
relevant jurisdiction, identification and procurement of required permits,
certificates and inspections including those related to labor standards, and
environmental, health and safety (“Legal Requirements”), in performance under
this Agreement and in operation and use of the Equipment. Each party agrees to
indemnify, defend and hold harmless the others and their affiliates and
subsidiaries and their respective directors, officers, employees, and agents
(hereinafter collectively

2



--------------------------------------------------------------------------------



 



“Indemnified Parties”), harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities or loss, including attorney’s
fees, consultant fees and expert fees, to the extent arising out of or in
connection with the use of the Equipment by the indemnifying party, including by
way of example and not in limitation of the generality of the foregoing,
compliance with any and all Legal Requirements; provided, however, that each
Buyer’s obligations to indemnify the other parties pursuant to this Agreement
shall apply only with respect to claims arising after transfer of title of the
applicable portion of the Equipment to such Buyer and provided, further, that no
Buyer shall be liable to Company or to any other Buyer with respect to claims
arising out of Company’s use of such Buyer’s Equipment as provided in the
section of the Agreement entitled “Representations, Warranties and Covenants of
Company, subsection 5”. If any loss or damage is attributable to both a party
from whom indemnification is sought (an “Indemnifying Party”) and any of the
Indemnified Party(ies), each Indemnifying Party agrees, without regard to any
concurrent or other negligence by any of the Indemnified Party(ies), to provide
the Indemnified Party(ies) with comparative indemnification for that portion of
the loss or damage which is attributable to the Indemnifying Party or the
Indemnifying Party’s officers, directors, employees, contractors, subcontractors
or agents. Notwithstanding anything to the contrary, this provision shall
survive the termination or expiration of this Agreement.
Any Indemnified Party seeking indemnity under this Agreement shall promptly
notify the Indemnifying Party from whom such indemnity is sought in writing of
any claim and provide the Indemnifying Party the facts and related documents
constituting the basis for such claim. The failure by an Indemnified Party to
timely furnish to the Indemnifying Party any notice or copy required to be
furnished under this section shall not relieve the Indemnifying Party from any
responsibility for the matters relating to such notice or copy, except to the
extent such failure materially and adversely prejudices the ability of the
Indemnifying Party to defend such matter. The Indemnified Party will reasonably
cooperate with the Indemnifying Party (at the Indemnifying Party’s expense) in
the defense of any claim for which indemnification is sought hereunder, and the
Indemnifying Party will have the right to select its own counsel and control
such defense. If the Indemnified Party wishes to participate in the
investigation, defense or settlement of any such claim, or any appeal arising
therefrom, the Indemnified Party may do so at the Indemnified Party’s own cost
and expense, using counsel selected by the Indemnified Party. So long as the
Indemnifying Party is defending any claim, the Indemnified Party will not
settle, compromise or offer to settle or compromise such claim without the prior
written consent of the Indemnifying Party, unless the Indemnifying Party is
thereby completely released. If the Indemnified Party settles or compromises any
claim without the prior written consent of the Indemnifying Party and the
Indemnifying Party is not completely released thereby, then the Indemnifying
Party shall be relieved of any responsibility to further indemnify the
Indemnified Party with respect to such claim.
Buyers understand that various treaties, laws and regulations govern the
transportation and shipment of refrigerants and ozone depleting substances both
within the United States and internationally. With respect to any Equipment with
refrigerants or ozone depleting substances still contained therein, each Buyer
agrees to comply with all such treaties, laws, and regulations with respect to
such Buyer’s Equipment and to hold harmless and fully indemnify Company for any
violation thereof, and provided that Company has fulfilled its Decontamination
responsibilities with respect to refrigerants and ozone depleting substances, as
set forth in this Agreement.
CONFIDENTIALITY
The terms of this Agreement are confidential and will be treated as confidential
by all parties. Any party may disclose this Agreement or any of its terms if it
is the subject of a subpoena or other legal demand for disclosure, in which case
the party required to disclose such information shall give the other parties
prompt written notice thereof and provide reasonable cooperation to the other
parties should the other party wish to oppose such disclosure or secure an
appropriate protective order. Any party may disclose the terms of this Agreement
if required by law or regulation. Company shall not disclose to any Buyer the
substance and/or content of the Equipment Exhibits to this Agreement that
pertain to any other Buyer, unless required by law or regulation. Each Buyer
acknowledges that its on-site representatives may have the opportunity to view
the Equipment and related materials purchased by other Buyers.

3



--------------------------------------------------------------------------------



 



DELIVERY
Delivery shall take place at Company’s premises located at 9333 South John Young
Parkway, Orlando, Florida. Packaging and/or crating, and transportation costs
for each Buyer’s portion of the Equipment will be the responsibility of the
respective Buyer unless stated otherwise in writing herein. Each Buyer intends
to export its respective portion of the Equipment from the State of Florida
prior to such Buyer’s use or resale of such Equipment. Buyers hereby agree that
from and after the transfer of title to each Buyer of its portion of the
Equipment, such Buyer’s Equipment will be irrevocably committed to the process
of exportation from the State of Florida and the process of exportation shall
remain continuous and unbroken until such Equipment is actually exported from
the State of Florida. In furtherance of the foregoing, upon removal of the
Equipment from Company’s facility, all Equipment will be immediately delivered
to a licensed customs broker or forwarding agent for final and certain movement
of the Equipment outside the State of Florida.
DETERMINATION OF COUNT AND CLASSIFICATION
At the time of shipment, each Buyer or such Buyer’s representative shall have
the privilege of checking Company’s determination of count and classification of
such Buyer’s portion of the Equipment. If such Buyer’s determination differs
from Company’s, a determination of count and classification shall be reached by
mutual agreement before the Equipment is shipped. If such Buyer or such Buyer’s
representative fails to make a check at the time of shipment, Company’s
determination of count and classification shall control.
DISCLAIMER OF WARRANTIES
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE EQUIPMENT SOLD UNDER THIS
AGREEMENT IS SOLD AS USED OR SURPLUS EQUIPMENT AND IS SOLD “AS IS — WHERE IS”
WITH ALL FAULTS, LATENT AND PATENT. EXCEPT FOR WARRANTY OF TITLE AND AS
OTHERWISE PROVIDED IN THIS AGREEMENT, COMPANY MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR WARRANTY OF NON-INFRINGEMENT. EXCEPT FOR WARRANTY OF TITLE, ALL
WARRANTIES, WHETHER IMPLIED BY CONTRACT OR LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY WAIVED AND EXCLUDED.
ENTIRE AGREEMENT
This Agreement constitutes a binding contract when signed, acknowledged, or
otherwise accepted by all parties. The terms and conditions of this Agreement
supersede all prior oral or written understandings between the parties and
constitute the entire agreement among the parties. No terms or conditions
contained in any purchase order or other form originated by any Buyer shall
apply. Any reference to a Buyer’s purchase order shall be for such Buyer’s
convenience only, and no changes or additions to this Agreement shall be binding
upon Company unless signed by an authorized Company representative. This
Agreement may be executed in multiple counterparts all of which together shall
constitute a single agreement.
EXPORTS
Each Buyer will be responsible for complying with any and all laws and
regulations of the United States relating to the export of such Buyer’s portion
of the Equipment, including, but not limited to, the Foreign Trade Statistics
Regulations (Title 15 U.S.C.F.R., Part 30.1 et seq.), the U.S. Export
Administration Regulations (Title 15 U.S.C.F.R., Part 730 et seq.) and U.S.
trade sanctions regulations (Title 31 U.S.C.F.R., Part 500 et seq.). Each Buyer
shall be responsible for determining if an export license or a deemed export
license is required for any of such Buyer’s portion of the Equipment. Each Buyer
acknowledges that an export license or deemed export license may be required
before such Buyer’s inspection of Equipment. Each Buyer shall indemnify, save,
and hold Company harmless for any failure to obtain any required license. Each
Buyer is responsible for the filing of all export documentation, including, but
not limited to the Shipper’s Export Declaration (SED) or Automated Export System
(AES) record, where required.

4



--------------------------------------------------------------------------------



 



EXTRACTION
Subject to full payment being received by Company, each Buyer has the right and
obligation to remove the released item(s) purchased from Company premises prior
to April 1, 2006 (the “Extraction End Date”) in an orderly manner, unless
otherwise mutually agreed upon in writing, by themselves or their
representatives, under the following guidelines:

  (1)   each individual designated by a Buyer to enter Company’s facility to
perform work at Company’s facility (each, a “Buyer’s Agent”) must be approved by
Company Treasury Site Coordinator (and Company agrees that Company Treasury Site
Coordinator has approved David Weiland) and receive certain Company site safety
training;     (2)   each Buyer’s Agent must participate and comply with
Company’s site safety, craftsmanship, and behavior rules, (which rules Agere
agrees shall reasonably conform to industry standard practices) copies of which
will be furnished to Buyers prior to Extraction;     (3)   each Buyer’s Agent
must participate and comply with the extraction schedule mutually agreed to by
each Buyer and Agere for such Buyer’s portion of the Equipment;     (4)   AGSCL
will serve as the sole Buyer point of contact with Agere Treasury Site
Coordinator and other Agere personnel to meet the Extraction End Date, provided,
however, that if any Buyer feels that such coordination by AGSCL is not
satisfactory, such Buyer may coordinate directly with the Agere Treasury Site
Coordinator or other Agere personnel; subject to the foregoing, each Buyer shall
coordinate its respective Extraction activities, schedules and requests solely
through AGSCL; and     (5)   each Buyer’s Agent must use its own tools and
equipment when extracting such Buyer’s Equipment from Agere’s facility.

If a Buyer’s Agent is approved and then fails to comply with any of the above
rules or guidelines in any material respect, Company will provide the applicable
Buyer with written notice, and a five (5) business day opportunity to cure such
alleged failure, including obtaining Company’s approval of an alternate Buyer’s
Agent, which shall not be unreasonably withheld. If such Buyer is unable to
demonstrate an ability to cure such alleged failure, Company reserves the right
to refuse such Buyer’s Agent access to such Buyer’s Equipment, and on not less
than ten (10) business days’ advance written notice extract, and/or warehouse
them at such Buyer’s reasonable expense, provided that any such extraction
and/or warehousing by Company will be done in accordance with customary
semiconductor manufacturing industry methods and standards of care.
Notwithstanding anything to the contrary contained herein, if any Buyer does not
remove its respective portion of the Equipment on or before the Extraction End
Date, Company shall have the right, upon ten (10) business days advance written
notice to the applicable Buyer, to (a) remove such Equipment and store it in a
location selected by Company and reasonably acceptable to such Buyer (and if
such Buyer does not reasonably agree to a location selected by Company, Company
will nevertheless have the right to store such equipment at a location
reasonably selected by Company) at such Buyer’s risk and expense provided that
Company will use customary semiconductor manufacturing industry methods and
standards of care in connection therewith, or (b) ship the material to such
Buyer or such Buyer’s designee at such Buyer’s risk and expense using a shipping
company selected by Company and reasonably acceptable to such Buyer (and if such
Buyer does not reasonably agree to a shipping company selected by Company,
Company will nevertheless have the right to use a shipping company reasonably
selected by Company), provided that any such removal or shipping by Company will
be done in accordance with customary semiconductor manufacturing industry
methods and standards of care.
If Company has failed to meet its Extraction obligations under this Agreement to
any Buyer (including, without limitation, Company’s Decontamination and/or
Disconnection obligations), such Buyer may provide Company with written notice
of such failure (the “failure notice”), noting the period of time in which
Company has failed to meet such Extraction obligations (the “failure period”).
Upon receipt of the failure notice, Company will extend the Extraction End Date
for such period as is necessary to give such Buyer the opportunity to remove
such Buyer’s Equipment from Company’s Orlando, FL site in an orderly fashion,
not to exceed the failure period. Company will use reasonable commercial efforts
to

5



--------------------------------------------------------------------------------



 



meet each Buyer’s extraction schedule as communicated to and managed by such
Buyers’ Agent and in accordance with Company’s decontamination and disconnection
schedule.
EXTRACTION TERMS: The responsibilities by each party for these activities
relative to the sale are specified below. However, should Company determine that
a Buyer has not or is not fulfilling its Extraction obligations in any material
respect, Company will provide such Buyer with written notice of its Extraction
obligations (the “Extraction Notice”). Ten (10) days after the Extraction
Notice, Company may assume such Buyer’s Extraction obligations (e.g.
Stabilization, Internal Transport, etc. as defined below) at such Buyer’s risk
and reasonable expense.
Decontamination:
Decontamination consists of removing all hazards associated with the Equipment,
including, but not limited to chemicals, gases, radioactive materials and
refrigerants (other than with respect to the Maxim Equipment). Hazards include
any hazardous gases or chemicals used in conjunction with the Equipment or
process-related ancillary Equipment (such as pumps or vent lines). Agere shall
be responsible, at Agere’s expense, for removing such hazards (other than
refrigerants with respect to the Maxim Equipment) and performing such
Decontamination in accordance with Agere, local, state, federal and other
governmental requirements, OEM procedures, SEMI standard 012-0248, as modified
in accordance with Agere’s Orlando Decontamination Procedures Memorandum, dated
August 16, 2005, and to meet all standards to allow for transportation of the
Equipment as a non-hazardous material under U.S. Department of Transportation
specifications. Decontamination will occur prior to Disconnection. However, any
additional hazards discovered during Disconnection (e.g., liquids and chemical
residues in traps, chemical residues in pipes or valve openings, or surface
residues, etc.) shall be addressed as set forth above, with such steps included
as part of the definition of full Decontamination for the Equipment.
Specifically, Agere will be responsible for Decontamination of all pumps and all
associated costs. Agere shall not be responsible for any work or costs
associated with the re-assembly or refurbishing of the pumps, (i.e., each Buyer
will be responsible for the work and/or costs of reassembly and/or refurbishing
of the pumps being bought by such Buyer). Buyers shall have the right to select
one or more contractors to perform the reassembly and refurbishing of the
Equipment (including the pumps). Buyers will be permitted to introduce other
potential Decontamination suppliers to Agere for consideration. However, the
roles and responsibilities established above shall still prevail. If such other
potential Decontamination supplier (i) is qualified to perform Agere’s
Decontamination work, (ii) can meet the Decontamination schedule to be
established under this Agreement, (iii) is cost effective for Agere and (iv) is
otherwise reasonably acceptable to Agere, then Agere will agree to use such
other potential Decontamination supplier.
Disconnection:
Disconnection consists of (w) powering down the Equipment, (x) disconnecting
same from power supplies, (y) separating facility services from the Equipment
and (z) leaving the Equipment in a safe energy state with respect to all
hazardous energies, in each case, in substantial accordance with OEM
specifications so as to (i) avoid damage to the Equipment and (ii) to maintain
the value, functionality and integrity of the Equipment. Agere shall perform
Disconnection on all Equipment at its own expense, at its own risk and in
substantial accordance with OEM specifications (including, without limitation,
recordkeeping requirements). Services that may need to be disconnected include:
compressed air, exhausts, vacuum, lab air, nitrogen, hydrogen, silane,
phosphine, other toxic gases, electricity, building control systems, fire
detection, lab waste, sanitary drains, and hot/cold water, etc. Plant regulators
or valves shall not be included with the Equipment unless provided by the
original equipment manufacturer (OEM). Some Equipment may require Stabilization
before Disconnection by Agere. In these circumstances, Buyer will be responsible
for the Stabilization of the Equipment and any associated cost.

6



--------------------------------------------------------------------------------



 



Agere shall provide written notification (“Equipment Release Documentation”) to
each Buyer upon completion of Agere’s Decontamination and Disconnection
obligations with respect to such Buyer’s Equipment or portions thereof and shall
deliver to each Buyer an “Order Packing Slip” in the form of Exhibit G attached
hereto. Equipment Release Documentation consists of: (a) an orange Equipment
Release Form, which includes identification of all known remaining potential
hazards, including chemical names, and attached to each piece of Equipment for
which Decontamination is required and in the form of Exhibit H attached hereto
and (b) a Hazards Notification Form, in the form of Exhibit I attached hereto,
provided with the Order Packing Slip, for each portion of the Equipment. Agere
shall provide a single Material Data Safety Sheet (MSDS) for each hazardous
chemical identified in the set Equipment Release Documentation.
Agere will keep AGSCL’s Buyer’s Agent apprised (and AGSCL’s Buyer’s Agent will
accordingly apprise each Buyer) of daily Decontamination and Disconnection
activities and will permit each Buyer to have a qualified engineer observe the
Decontamination and Disconnection process (except in respect of any
Decontamination and Disconnection that has occurred prior to the date of this
Agreement) in accordance with the overall Extraction schedule, which schedule is
subject to change.
Within ten (10) days after such Buyer’s receipt of Equipment Release
Documentation, each Buyer will either: (1) notify Agere in writing that Agere
has not fulfilled its Decontamination and Disconnection obligations under the
terms of this Agreement (in which case, Agere will promptly fulfill its
Decontamination and Disconnection obligations under the terms of this
Agreement); or (2) provide written notice (by execution of the Order Packing
Slip) that it accepts its Equipment in its present condition (and if any Buyer
fails to deliver such notice within such ten (10) day period, such Buyer will be
deemed to have given such acceptance notice under clause (2)). Upon such written
acceptance notice, subject to the terms of this Agreement, such Buyer will
accept full and complete responsibility for the future use and operation of such
Equipment, except for any damage to the Equipment resulting from a gross
deviation from the standard established for the Decontamination and
Disconnection work that is discovered by a Buyer within 30 days after shipment
from Agere’s facility, in which case Agere will be responsible for remedying the
damage to the Equipment caused by such gross deviation.
Stabilization:
Stabilization consists of locking down, caging, or otherwise securing the
Equipment’s moving or fragile parts and sub-components. The intent is to ensure
that no damage occurs to the Equipment during Internal Transport, Crating, or
Shipping. Stabilization shall be the responsibility of the applicable Buyer and
such Buyer will determine which items on its portion of the Equipment require
Stabilization. However, each Buyer shall furnish Agere with a list of items that
such Buyer determines require Stabilization and schedules to complete the work.
Company will not attempt to Disconnect or Extract Equipment that a Buyer has
identified as requiring Stabilization. All costs associated with Stabilization
shall be the responsibility of the applicable Buyer, including but not limited
to, the purchase of locking and caging kits. When the Equipment is stationed in
an operational manufacturing area, the applicable Buyer shall keep the
Stabilization process to a reasonable, minimum level. The intent is to ensure
protection of the Equipment during Internal Transport but minimize the impact on
the ongoing manufacturing operation. The remainder of the Stabilization shall
occur after the Internal Transport process just prior to Crating. Any tools
required by the Buyer to complete Stabilization shall be provided by the
applicable Buyer. Company will provide to Buyers any ship kits ordered by
Company in respect of the Equipment at no additional cost to Buyers. Company has
ordered the ship kits listed on Exhibit N attached hereto. Any additional ship
kits not initially ordered by Agere but later required for equipment extraction,
will be paid by the Buyers.

7



--------------------------------------------------------------------------------



 



Internal Transport:
Internal Transport consists of adequately palletizing, wrapping, or banding of
the Equipment to safely and securely transport it to Agere’s designated shipping
dock. Equipment shall be transported from its original location to Agere’s
shipping dock in accordance with Agere’s personnel and plant rules. AGSCL shall
be responsible for arranging and coordinating Internal Transport of the
Equipment, provided that if any Buyer determines that AGSCL is not performing
such responsibilities in a reasonably satisfactory manner, and such matter is
not resolved within three (3) business days after notice to AGSCL and Agere,
then such Buyer may coordinate directly with Agere. Each Buyer will be
responsible for the portion of the reasonable Internal Transport costs
associated with such Buyer’s Equipment and each Buyer will pay such costs within
five days after AGSCL’s written request therefor. Any building or facility
modifications required to support Internal Transporting must be approved in
writing by the Agere Treasury Site Coordinator and shall be conducted by the
applicable Buyer at such Buyer’s risk and expense. Any such building or facility
modifications shall, if requested by Agere, be restored by the applicable
Buyer(s) to substantially the condition that existed prior to the making of such
modifications or, with respect to holes created in existing walls, by covering
such holes with “Visqueen” plastic sheeting. Each Buyer will pay directly to
applicable third parties the expenses for which such Buyer is responsible,
however if one Buyer pays a third party for another Buyer’s expense, then the
responsible Buyer will promptly reimburse the Buyer that paid such expense on
its behalf.
Dismantling:
Dismantling consists of the labeling and disconnecting of Equipment
intra-connects, and breaking down the Equipment into smaller components suitable
for Crating and Shipping. Each Buyer shall be responsible for Dismantling its
portion of the Equipment and its costs associated therewith.
Crating:
Crating consists of packaging the Equipment for safe transportation. Each Buyer
shall be responsible for completing any Stabilization and Crating of its portion
of the Equipment within a timely manner after Internal Transport occurs. All
work and costs associated with Crating are the responsibility of the applicable
Buyer. If Agere determines that a Buyer’s Crating operation in the Agere
furnished facility is not on schedule, Agere may assume the Crating operation of
such Buyer’s Equipment or require such Buyer to perform Crating at a non-Agere
facility, or remove the items to an offsite warehouse. Prior to assuming such
Crating operation, Company will provide the applicable Buyer with five (5) days
written notice of its intent to assume Crating operations (the “crating notice
period”). Following the crating notice period, any such Crating actions taken by
Company will be at the applicable Buyer’s risk and reasonable expense.
Loading:
Loading consists of placing the Crated Equipment onto a Buyer’s carrier’s trucks
or other vehicles of transportation. Each Buyer shall be responsible for Loading
its portion of the Equipment and its costs associated therewith. Should it be
necessary that any Loading be done by Agere, it shall be done at the applicable
Buyers risk following reasonable notice by Company to the applicable Buyer.
Shipping:
Shipping consists of transporting the Equipment safely to its ultimate
destination for use by the applicable Buyer. All aspects and costs associated
with Shipping are the responsibility of the applicable Buyer with respect to its
portion of the Equipment. This includes the preparation of any documentation or
any export matter.

8



--------------------------------------------------------------------------------



 



FORCE MAJEURE
Neither any Buyer nor Company shall be liable for any loss, damage, or delay to
the extent caused by strikes, picketing, labor disturbances (except such labor
disturbances involving such party’s own employees), riots, fires, insurrection,
or the elements, embargoes, failure of carriers, inability to obtain facilities,
Government Regulations or requirements, acts of God or the public enemy, or any
cause beyond its control whether or not similar to the foregoing.
IDENTIFICATION
No identification or simulation thereof of Agere Systems Inc., or its affiliated
companies (“affiliates”), references to Company and its customers or references
to codes, drawings or specifications of Company or its affiliates will be used
in any of any Buyer’s written advertising or written promotional efforts without
Company’s prior written permission; provided that any Buyer can identify the
Company as the source of the Equipment to prospective purchasers. This clause
does not modify the USE OF INFORMATION clause.
INFRINGEMENT
The purchase of the Equipment under this Agreement does not convey by
implication or otherwise any licenses under any patent, trademark, copyright,
trade secret or other proprietary interest, domestic or foreign. Company makes
no representation or warranty that the use of any Equipment, material, program,
documentation or technical information furnished under this Agreement will not
infringe or misuse any patents, trademarks, copyrights, trade secrets, or other
proprietary interests of any third party, and it shall be each Buyer’s sole
responsibility to make such determination as is necessary with respect to the
acquisition of licenses or other rights under patents or with respect to other
rights of third parties, including rights to programs and documentation. Company
shall not be held to any liability with respect to any claim made by any third
party on account of, or arising from the use of such Equipment, material,
program, documentation, or technical information. Each Buyer agrees to indemnify
and save harmless Company from and against any and all judgments, damages,
penalties, fines, costs, expenses, liabilities, and claims (including attorney’s
fees) for such Buyer’s infringement or misuse of any patents, trademarks,
copyrights, trade secrets, or other proprietary interests in any foreign country
or in the U.S.A. However, no Buyer shall have any liability to Company for
claims of infringement or misuse directly arising from a claim that Company
breached an express obligation to any third party.
INSURANCE
Upon transfer of title of Equipment to a Buyer, such Buyer will be responsible
for providing property insurance covering requirements for all losses and
damages related to its portion of the Equipment.
In addition, each Buyer shall maintain and cause such Buyer’s subcontractors to
maintain: (1) Workers’ Compensation insurance as prescribed by the law of the
state or nation in which the extraction is performed; (2) employer’s liability
insurance with limits of at least $500,000 for each occurrence; (3) automobile
liability insurance, if the use of motor vehicles is required, with limits of at
least $1,000,000 combined single limit for bodily injury and property damage per
occurrence; (4) Commercial General Liability (‘CGL’) insurance, ISO 1988 or
other occurrence form of insurance, including Broad Form Property Damage, with
limits of at least $5,000,000 combined single limit for bodily injury and
property damage per occurrence, including coverage for products liability and
premises-completed operations.
All CGL and automobile liability insurance shall designate Company, its
affiliates, and its directors, officers and employees and each other Buyer as
additional insureds, as their interests may appear. All such insurance must be
primary and non-contributory and required to respond and pay prior to any other
insurance or self-insurance available as respects Buyer’s negligence. Any other
coverage available to Company or such other Buyer shall apply on an excess
basis, but only as respects Buyer’s negligence. Each Buyer agrees that such
Buyer, such Buyer’s insurer(s) and anyone claiming by, through, under or in such
Buyer’s behalf shall have no claim, right of action or right of subrogation
against Company or any other Buyer based on any loss or liability insured
against under the foregoing

9



--------------------------------------------------------------------------------



 



insurance. Upon Company’s request, each Buyer and such Buyer’s subcontractors
shall furnish to Company, prior to the transfer of possession, certificates or
adequate proof of the foregoing insurance. Company shall be notified in writing
at least thirty (30) days prior to cancellation of or any material change in any
policy required to be carried by a Buyer hereunder. Notwithstanding the
foregoing, Maxim will have the right to satisfy all of the foregoing insurance
requirements through self-insurance.
LIMITATION OF LIABILITY
IN NO EVENT WILL COMPANY OR ANY BUYER BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL,
SPECIAL, OR INDIRECT DAMAGES WHETHER ARISING OUT OF OR CLAIMING TO HAVE ARISEN
OUT OF BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT TORT
LIABILITY, OR OTHERWISE. IN NO EVENT SHALL COMPANY BE LIABLE FOR DAMAGES IN
EXCESS OF THE TOTAL PURCHASE PRICE STATED IN THIS AGREEMENT NOR SHALL ANY BUYER
BE LIABLE FOR DAMAGES IN EXCESS OF THE PORTION OF THE TOTAL PURCHASE PRICE
REQUIRED TO BE PAID BY EACH SUCH BUYER. THIS PROVISION SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT.
NON-WAIVER
No course of dealing or failure of any party to strictly enforce any term, right
or condition of this Agreement shall be construed as a waiver of such term,
right or condition.
NOTICES
Any notices or correspondence concerning this Agreement shall be in writing sent
via confirmed fax, or certified or registered mail, return receipt requested to:
Company:
Agere Systems Inc.
1110 American Parkway NE
Allentown, PA, 18109
Attn: Charles Novak, Asst. Treasurer
Room 12B 312
Fax: 610 712 4877
with a copy to:
Agere Systems Inc.
1110 American Parkway NE
Allentown, PA, 18109
Attn: John Rehberg, Corporate Counsel
Room 12K-314
Fax: 610 712 4898
AGSCL:
c/o Ogier Fiduciary Services (Cayman) Limited
Queensgate House
PO Box 1234GT
George Town, Grand Cayman, Cayman Islands
Attention: Michelle Gibbs
Fax: 345-945-6265

10



--------------------------------------------------------------------------------



 



with a copy to:
c/o AG Semiconductor Services LLC
19 Fawn Lane
New Canaan, Connecticut 06840 U.S.A.
Attention: Albert P. Vasquez
Fax: 203-972-9370
and
Faegre & Benson LLP
1900 15th Street
Boulder, Colorado 80302 U.S.A.
Attention: Adam Sher, Esq.
Fax: 303-447-7800
Maxim:
Maxim/Dallas Direct, Inc.
120 San Gabriel Drive
Sunnyvale, CA 94086
Attention: Vince Evelsizer
Fax: 972-371-4981
with a copy to:
Maxim/Dallas Direct, Inc.
120 San Gabriel Drive
Sunnyvale, CA 94086
Attention: Legal Department
Fax: 408-331-1473
TI:
Texas Instruments Incorporated
13588 North Central Expressway
MS 3742
Dallas, TX 75243
Attention: Jeff McLaughlin and Mia Lackey
Fax: 972-995-4078
with a copy to:
Texas Instruments Incorporated
7839 Churchill Way
MS 3999
Dallas, TX 75251
Attention: Amy Luke
Fax: 972-917-4418
Any party may change its address for notices by written notice to the other
parties.
PAYMENT
The total purchase price for the Equipment (the “Total Purchase Price”) paid by
the three Buyers (AGSCL, Maxim, and TI) for the semiconductor assets listed in
Exhibit A is US$89,000,000. Each Buyer

11



--------------------------------------------------------------------------------



 



shall execute and return to Agere the Order Confirmation in the form previously
distributed to Buyers; and pay its respective portion of the Total Purchase
Price in accordance with each Buyer’s respective Equipment Exhibit. Payments by
Buyers to Company will be made by wire transfer in accordance with the wiring
instructions set forth on Exhibit E attached hereto. Company may offer
additional items such as spare parts not listed on Exhibit A or consumables to
Buyers at either no charge or at a negotiated additional price. Any such
additional items shall be offered to all of the Buyers and each Buyer and the
Company shall agree as to which additional items said Buyer will purchase and
such Buyer’s respective portion of any additional price therefor.
If any Buyer (a “Defaulting Buyer”) fails to pay to Company its respective
portion of the Total Purchase Price payable by such Buyer within three
(3) business days after the full mutual execution of this Agreement the
following provisions will apply:
     (a) If the Defaulting Buyer’s portion of the Total Purchase Price is
$15,000,000 or less, Company will on the fourth (4th) business day after the
full mutual execution of this Agreement notify the other Buyers in writing of
such event and disclose the Defaulting Buyer’s Equipment Exhibit to the
non-defaulting Buyers. Company will first offer the Defaulting Buyer’s Equipment
to AGSCL. AGSCL will have the right, but not the obligation, within three
(3) business days after such notification from Agere, to pay the Defaulting
Buyer’s portion of the balance of the Total Purchase Price and buy the
Defaulting Buyer’s portion of the Equipment. If within such three (3) business
day period AGSCL elects not to purchase the Defaulting Buyer’s Equipment (or if
AGSCL fails to make any election), then Agere will have the right to elect, by
giving written notice to the non-defaulting Buyers within two (2) business days
after the expiration of such three (3) business day period, to either
(i) terminate this Agreement, in which case Company will return any and all
monies paid to it by the non-defaulting Buyers within five (5) business days,
whereupon no party will have any further rights or obligations under this
Agreement, or (ii) terminate this Agreement with respect to the Defaulting
Buyer’s portion of the Equipment and proceed forward with the non-defaulting
Buyers on the terms and conditions of this Agreement with respect to the
non-defaulting Buyers’ portion of the Equipment (and if Company fails to deliver
any such notice, Company will be deemed to have elected to proceed under clause
(ii) above); or
     (b) If the Defaulting Buyer’s portion of the Total Purchase Price is
greater than $15,000,000, then Company will have the right to elect, by giving
written notice to the non-defaulting Buyers on the fourth (4th) business day
after the full mutual execution of this Agreement, to either (i) terminate this
Agreement, in which case Company will return any and all monies paid to it by
the non-defaulting Buyers within five (5) business days, whereupon no party will
have any further rights or obligations under this Agreement, or (ii) terminate
this Agreement with respect to the Defaulting Buyer’s portion of the Equipment
and proceed forward with the non-defaulting Buyers on the terms and conditions
of this Agreement with respect to the non-defaulting Buyers’ portion of the
Equipment (and if Company fails to deliver any such notice, Company will be
deemed to have elected to proceed under clause (ii) above).
PLANT RULES AND GOVERNMENT CLEARANCE
All persons furnished by any Buyer shall, while on the premises of Company,
comply with all plant rules and regulations, and where required by government
regulations, submit satisfactory clearance from relevant government agencies and
authorities, including validated export licenses as required.
RELEASE OF EQUIPMENT
“Release Dates” are the dates on which the Company releases possession of each
Equipment item to each Buyer for Shipping (i.e., after completion of
Decontamination and Disconnection by Company). Upon the Release Date of a given
item, any legal (title), Decontamination and Disconnection concerns will have
been met by the Company and the applicable Buyer will have previously made full
payment for said Equipment item. The Release Dates for each item of Equipment
shall be determined by the Company taking into account the reasonable input of
each Buyer as to such Buyer’s Equipment; provided, that (i) requests by TI and
Maxim for earlier Release Dates will take priority over requests by

12



--------------------------------------------------------------------------------



 



AGSCL for earlier Release Dates, and (ii) Company will use commercially
reasonable efforts to ensure that the Release Dates for the Equipment being
purchased by TI and Maxim occur no later than November 30, 2005; provided that
if Company cannot reasonably cause the Release Dates for the TI Equipment and
the Maxim Equipment to occur by November 30, 2005, Company will in any event
cause such Release Dates to occur no later than December 31, 2005. Company will
notify each Buyer in writing of such Buyer’s Release Dates on or about
October 1, 2005. Once established, each Release Date may be unilaterally changed
by Company one time for up to thirty (30) days (but the Release Dates for
Equipment being purchased by TI and Maxim will not be delayed beyond
December 31, 2005 and the Release Dates for the AGSCL Equipment will be no later
than January 31, 2006).
SOFTWARE
Except as expressly provided herein to the contrary, this is a sale of hardware
items only and does not include a sale or license, sublicense or assignment of
any associated software in any form, except for OEM equipment operating system
software, regardless of whether such software has been packaged with, integrated
into or otherwise included with the item(s). Each Buyer agrees to destroy all
such software on such Buyer’s portion of the Equipment, except for OEM equipment
operating system software, or to obtain an appropriate license for its continued
use and to indemnify Company for any failure to do so. However, no Buyer shall
have any liability to Company for claims arising from Company’s breach of any
Company obligation to any third party.
TAXES
Each Buyer shall bear all taxes and related charges (including interest and
penalties) in respect of such Buyer’s portion of the Equipment imposed as a
result of the transactions contemplated in this Agreement, other than net income
taxes imposed upon Agere by the United States or any governmental authority
within the United States (the fifty states and the District of Columbia). Any
tax or related charge which Agere shall be required to pay to or collect for any
government upon or with respect to the services rendered or sale, use, or
delivery of a Buyer’s portion of the Equipment, shall be billed to such Buyer as
a separate item and paid by such Buyer unless a valid exemption certificate is
furnished by such Buyer to Agere. Prior to transfer of title to the Equipment to
a Buyer, such Buyer will provide to Agere an exemption certificate in the form
of Exhibit J (in the case of AGSCL), Exhibit K (in the case of Maxim) and
Exhibit L (in the case of TI) attached hereto. If a Buyer provides Agere with
such certificate, Agere will not collect sales or use taxes from the Buyer in
connection with the sale of the Equipment, in which event such Buyer will, on an
after tax basis, indemnify and save Agere harmless from and against any
liability for sales or use taxes (including any interest and penalties) imposed
against Agere in connection with the sale of the Equipment based on Buyer’s
failure to qualify for the exemption. Each Buyer shall bear all taxes and
related charges (including interest and penalties) imposed as a result of its
ownership of the Equipment with respect to any period beginning on the date such
Buyer acquires title to its portion of the Equipment.
TITLE AND RISK OF LOSS AND DAMAGE
Unless otherwise agreed in writing, title to all of the Equipment shall at all
times remain in Company until Company shall have received payment in full of
such Buyer’s portion of the Total Purchase Price for any applicable portion of
the Equipment; and no part of the Equipment may be removed by a Buyer prior to
receipt of full payment for such part. After a Buyer has paid its portion of the
Total Purchase Price and upon transfer of title of such Equipment to such Buyer,
each Buyer shall bear risk of loss and damage for such Buyer’s portion of the
Equipment prior to removing it from Company’s premises unless such loss is
caused by the gross negligence or intentional acts of Company, its agents,
employees or contractors; provided, however, that notwithstanding the foregoing,
Company will be responsible for up to One Million Dollars ($1,000,000) in the
aggregate of damage to the TI Equipment or any portion thereof caused solely by
the negligence of Company, its agents, employees or contractors; provided,
further, that if TI fails to notify Company of a claim with respect to such
negligence of Company, its agents, employees or contractors within sixty
(60) days after shipment of the applicable portion of the TI Equipment from
Company’s facility, then TI will not be entitled to make any further claim
against Company in respect of such negligence. Company warrants that it has good
and valid title to the Equipment, subject only to the Permitted Encumbrances,
and will sell, transfer, assign, convey, and

13



--------------------------------------------------------------------------------



 



deliver all right, title, and interest to the Equipment to Buyers free and clear
of any lien and or encumbrance of any kind or nature other than Permitted
Encumbrances. Upon the payment by a Buyer of such Buyer’s portion of the Total
Purchase Price, Agere will deliver an executed Bill of Sale for such Buyer’s
Equipment in the form of Exhibit F attached hereto whereupon title to such
Buyer’s Equipment will be deemed to have been transferred to such Buyer.
“Permitted Encumbrances” means any (i) statutory lien for taxes, assessments,
and other governmental charges or liens of carriers, landlords, warehousemen,
mechanics, and material men incurred in the ordinary course of business, which
are in each case for sums not yet due and payable (ii) liens incurred or
deposits made in the ordinary course of Agere’s business in connection with
workers’ compensation, unemployment insurance, and other types of social
security or to secure the performance of tenders, statutory obligations, surety
and appeal bonds and similar obligations, and (iii) any Encumbrance or minor
imperfection in title or minor encroachments, if any, that individually or in
the aggregate, are not material in amount, do not materially interfere with the
use of the Equipment or do not materially affect the value of the Equipment.
Company has performed UCC searches to determine whether there are any
outstanding liens, encumbrances or security interest affecting any of the
Equipment, which has revealed certain liens, encumbrances and/or security
interests listed on Exhibit O attached hereto, all of which will be cured to the
applicable Buyer’s satisfaction promptly after the date of this Agreement.
Should a lien, encumbrance or security interest affecting any portion of the
Equipment be discovered post-closing, Company will promptly cause such lien,
encumbrance and/or security interest to be terminated or removed at no cost to
any Buyer. In the event the Company does not comply with the preceding sentence
and, as a result, a Buyer, in order to clear a lien or otherwise maintain clear
title to the Equipment, is required to incur any costs of any kind or nature
(including, without limitation, any payment to a taxing authority with respect
to a tax assessed against the Company with respect to any period ending on or
before the date title to the Equipment is transferred to Buyers (other than any
taxes and related charges for which Buyers are responsible under the section of
this Agreement entitled “Taxes”)), the Company, on an after-tax basis, shall
promptly pay, reimburse, indemnify and hold such Buyer harmless from and against
such costs, including, without limitation taxes and related charges (including
interest and penalties). The provisions of this paragraph will survive the
closing of the transactions contemplated under this Agreement.
USE OF INFORMATION
Any specifications, drawings, sketches, diagrams, computer or other apparatus
programs, manuals, technical, or business information or data, including methods
and concepts set forth or utilized therein, in each case, which are proprietary
to Company (all hereinafter designated “information”), if any, which Company may
furnish hereunder or in contemplation hereof and which are identified by Company
as confidential or with a similar designation, shall be kept in confidence by
Buyers, using the same degree of care which they use with respect to their own
similar information, and shall not be published or otherwise disclosed by any
Buyer without Company’s prior written permission except as hereinafter provided.
Unless such information was previously known to a Buyer free of any obligation
to keep it in confidence or has been or is subsequently made public by Company
or a third party, it shall be kept in confidence by such Buyer and may be used
by such Buyer solely to remove, install, operate, maintain or resell the
Equipment supplied hereunder, and may not be used for other purposes except upon
such terms as may be agreed upon in writing between such Buyer and Company. No
copies of such information may be made other than copies, which are necessary
for removal, installation, operation, maintenance or resale of the Equipment
supplied hereunder. Such information may be disclosed to any Buyer’s authorized
designee for the sole purpose of removing, installing, operating, and
maintaining the Equipment supplied hereunder provided such designee, agrees in
writing to keep such information in confidence in an agreement consistent with
the provisions herein.

14



--------------------------------------------------------------------------------



 



REPRESENTATIONS, WARRANTIES, AND COVENANTS OF COMPANY
Company hereby covenants, warrants and represents to Buyers as follows:
1. AUTHORITY, APPROVAL AND ENFORCEABILITY
          (a) Company has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement and all agreements, instruments
and documents contemplated hereby, and all corporate action of Company necessary
for such execution, delivery and performance has been duly taken.
          (b) Company has, or by the date of transfer of title to any of the
Equipment will have, obtained any and all consents from third parties
(including, without limitation, any lender to the Company) necessary for Company
to enter into, and be bound by, this Agreement.
          (c) This Agreement is a legal, valid and binding obligation of
Company, and, upon due execution and delivery by the parties thereto, all
agreements, instruments and documents to be executed by Company in connection
with the transactions contemplated hereby will be legal, valid and binding
obligations of Company, each enforceable against Company in accordance with
their respective terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance.
          (d) The party executing this Agreement on behalf of Company has been
duly authorized and is empowered to bind Company to this Agreement.
        2. NO CONFLICT The execution, delivery and performance by Company of
this Agreement and any other agreements, instruments and documents to be
executed and delivered by Company pursuant hereto do not, and the performance
and consummation by Company of the transactions contemplated hereby and thereby
will not, conflict with or result in any breach or violation of or default,
termination, forfeiture or lien under (or upon the failure to give notice or the
lapse of time, or both, result in any conflict with, breach or violation of or
default, termination, forfeiture or lien under) any terms or provisions of
Company’s charter documents, as amended, or any statute, rule, regulation,
judicial or governmental decree, order or judgment, or any agreement to which
Company is a party or to which Company or the Equipment are subject.
        3. TITLE TO EQUIPMENT Company has good and valid title to the Equipment,
free and clear of all liens and encumbrances of any kind or nature. Upon payment
of its portion of the Total Purchase Price, each Buyer will acquire good and
valid title to its respective portions of the Equipment free and clear of all
liens and encumbrances of any kind or nature. On or before delivery all taxes
with respect to the Equipment, if any, shall be paid current.
        4. NO FURTHER SALE OR ASSIGNMENT From and after the date hereof, and
until transfer of title to Buyer or earlier termination of this Agreement,
Company shall not sell, assign or create any right, title or interest whatsoever
in or to the Equipment or create or permit the creation of any lien, encumbrance
or charge thereon.
        5. NO REMOVAL; USE OF EQUIPMENT Company shall not transfer or remove any
of the Equipment from its current location, except as agreed in writing with the
applicable Buyer and except for purposes of replacement thereof and customary
loss of minor, nonmaterial items, in which case such replacements shall be
promptly installed prior to closing and shall be comparable in quantity and
quality to the item(s) being replaced. After the transfer of title to the
applicable Equipment to the applicable Buyer, Company will have the right to
continue to use the Equipment, at Company’s sole

15



--------------------------------------------------------------------------------



 



risk and expense, for the use such Equipment is currently being used by Company;
provided that (i) Company shall discontinue its use of the Equipment on or
before September 30, 2005, (ii) Company will be responsible for any damage to
the Equipment caused by any employees, contractors or agents of Company
resulting from or in connection with such use (it being agreed that Company will
ensure that the Equipment will, at the time of transfer of possession of the
Equipment to the applicable Buyer, be in substantially the same condition as
such Equipment was in on the date on which such Equipment was last inspected by
the applicable Buyer, notwithstanding such use thereof by Company),
(iii) Company will not move the Equipment from its present location in a “clean
room” at Company’s Orlando, FL site except in connection with the
Decontamination and Disconnection thereof as set forth herein or otherwise
consented to or directed in writing by the applicable Buyer (iv) Company hereby
releases each Buyer from any claim of any kind or nature relating to or arising
from the use by Company of such Buyer’s Equipment (including, without
limitation, any claims related to defective products produced using such Buyer’s
Equipment) unless said claim arises from the actions of Buyer or Buyer’s
Employees and (v) Company hereby agrees to indemnify, defend and hold each Buyer
harmless from and against any and all liability, cost, loss or expense of any
kind or nature (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by such Buyer in connection with (i) any third party
claims relating to goods produced by Company (or other goods into which
Company’s products are incorporated) using such Buyer’s Equipment, (ii) personal
injury, (iii) property damage or (iv) violation by Company of any applicable
federal, state or local law, rule or regulation, in each case, resulting from or
in connection with the use of such Buyer’s Equipment unless said claim arises
from the actions of Buyer or Buyer’s Employees.
        6. AUTHORITY TO SIGN The party executing this Agreement on behalf of
Company has been duly authorized and is empowered to bind Company to this
Agreement.
        7. LITIGATION There are no actions, suits, claims, proceedings,
investigations, or litigation pending, or to the knowledge of the Company
threatened against or affecting Company and/or the Equipment that would affect
the validity of transfer of title to the Equipment to the applicable Buyer or
would materially affect the value of the Equipment or any of Company’s
obligations under this Agreement, at law or in equity or admiralty, or before
any federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign. Company is not
in default with respect to any order, writ, injunction, or decree of any court
or federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign.
The representations, warranties and covenants by Company provided in sections 1
through 7 above shall survive the closing of the transactions contemplated under
this Agreement.
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF BUYERS
Each Buyer hereby covenants, warrants and represents to Company as to itself as
follows:
1. AUTHORITY, APPROVAL AND ENFORCEABILITY
          (a) Such Buyer has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement and all agreements,
instruments and documents contemplated hereby, and all corporate action of such
Buyer necessary for such execution delivery and performance has been duly taken.
          (b) Such Buyer has, or by the date of closing will have, obtained any
and all consents from third parties (including, without limitation, any lender
to such Buyer) necessary for such Buyer to enter into, and be bound by, this
Agreement.
          (c) This Agreement is a legal, valid and binding obligation of such
Buyer, and, upon due execution and delivery by the parties thereto, all
agreements, instruments and

16



--------------------------------------------------------------------------------



 



documents to be executed by such Buyer in connection with the transactions
contemplated hereby will be legal, valid and binding obligations of such Buyer,
each enforceable against such Buyer in accordance with their respective terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and subject to general equity principles and to limitations on
availability of equitable relief, including specific performance.
          (d) The party executing this Agreement on behalf of such Buyer has
been duly authorized and is empowered to bind such Buyer to this Agreement.
        2. NO CONFLICT. The execution, delivery and performance by such Buyer of
this Agreement and any other agreements, instruments and documents to be
executed and delivered by such Buyer pursuant hereto do not, and the performance
and consummation by such Buyer of the transactions contemplated hereby and
thereby will not, conflict with or result in any breach or violation of or
default, termination, forfeiture or lien under (or upon the failure to give
notice or the lapse of time, or both, result in any conflict with, breach or
violation of or default, termination, forfeiture or lien under) any terms or
provisions of such Buyer’s charter documents, each as amended, or any statute,
rule, regulation, judicial or governmental decree, order or judgment, to which
such Buyer is a party or to which such Buyer or its Equipment are subject.
The representations, warranties and covenants by each Buyer provided in sections
1 and 2 above shall survive the closing of the transactions contemplated under
this Agreement.
MEDIATION / NON-EXCLUSIVE JURISDICTION
If a dispute arises out of or relates to this Agreement, or its breach, and the
parties have not been successful in resolving such dispute through negotiation,
the parties may agree to attempt to resolve the dispute through mediation by
submitting the dispute to a sole mediator selected by the parties or, at any
time at the option of a party, to mediation by the American Arbitration
Association (“AAA”). In such event, each party shall bear its own expenses and
an equal share of the expenses of the mediator and the fees of the AAA. The
parties, their representatives, other participants and the mediator shall hold
the existence, content and result of the mediation in confidence. Such mediation
shall be held in New York City, New York, USA, or such other location as may be
mutually agreeable to the parties. Each party to this Agreement hereby submits
to the non-exclusive jurisdiction of the State or Federal courts sitting in the
City and State of New York. Company acknowledges that the Equipment to be
conveyed to Buyers is unique and that monetary damages, or other legal remedies,
may not be adequate to compensate Buyers for a breach of this Agreement by
Company and that, because of the unique nature of the Equipment, Buyers, as one
of their available remedies, may seek the specific performance of this Agreement
if the remedy of specific performance is available to Buyers under applicable
law. All defenses based on passage of time shall be tolled pending the
termination of the mediation. Nothing in this clause shall be construed to
preclude any party from seeking injunctive relief in order to protect its rights
pending mediation. A request by a party to a court for such injunctive relief
shall not be deemed a waiver of any agreement by such party to mediate. The
provisions of this paragraph will survive the closing or the earlier termination
of this Agreement.
FURTHER ASSURANCES
Company hereby agrees to perform, execute and deliver or cause to be performed,
executed and delivered any and all such further agreements, certificates,
instruments and other documents and assurances (including, without limitation, a
letter agreement between any Buyer and Company allocating such Buyer’s portion
of the Total Purchase Price among the tools comprising such Buyer’s Equipment in
a manner satisfactory to such Buyer) and take such other actions as any Buyer
may reasonably require to effect the assignment, transfer and conveyance of the
Equipment to such Buyer, and to consummate the other transactions contemplated
under this Agreement.

17



--------------------------------------------------------------------------------



 



BROKER
Each Buyer represents and warrants that such Buyer has not dealt with any
broker, agent, finder or similar party in connection with the transaction
contemplated hereby, and such Buyer hereby indemnifies and holds harmless
Company and the other Buyers from any liability, cost or expense (including,
without limitation, reasonable attorneys’ fees and costs of enforcement of the
foregoing indemnity) arising out of the falsity of the foregoing representation.
Company represents and warrants that Company has not dealt with any broker,
agent, finder or similar party in connection with the transaction contemplated
hereby and Company hereby indemnifies and holds harmless Buyers from any
liability, cost or expense (including, without limitation, reasonable attorneys’
fees and costs of enforcement of the foregoing indemnity) arising out of the
falsity of the foregoing representation. The provisions of this paragraph shall
survive the closing of the transactions contemplated under this Agreement.
HART-SCOTT-RODINO
The parties acknowledge and agree that the sales of the portions of the
Equipment by Company to each of AGSCL, TI and Maxim constitute separate
transactions in fact and in particular for purposes of the Hart-Scott Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”). Buyers each
represent and warrant that they are unaffiliated entities and that none of them
is buying or, as a result of the acquisition, will hold (within the meaning of
the HSR Act), assets of the Company with a fair market value, or with an
allocated portion of the purchase price, greater than $53,000,000, and that each
Buyer’s Equipment Exhibit will so reflect. Accordingly, the parties acknowledge
and agree, having each had an opportunity to consult with its respective legal
counsel, that neither Company nor any Buyer is required to make a filing with
any U.S. Governmental authority under the HSR Act with respect to the
transactions contemplated under this Agreement.
NO PARTNERSHIP OR SPECIAL RELATIONSHIP
Buyers and Company acknowledge and agree that the relationship between Buyers
and Company, on the one hand, and among Buyers, on the other hand, is in each
case solely a commercial relationship, and the execution of this Agreement by
Buyers and Company shall not create (and neither Buyers nor Company intends to
create) any relationship of principal and agent between Buyers and Company, on
the one hand, or among Buyers, on the other hand, or any partnership or joint
venture relationship between Buyers and Company, on the one hand, or among
Buyers, on the other hand. Neither Buyers nor Company shall be deemed to be a
fiduciary of the other party and no Buyer shall be deemed to be a fiduciary of
any other Buyer.
[Signatures on Following Pages]

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company and Buyers have executed this Agreement as of the
date set forth below such party’s name.
Company:
Agere Systems Inc.

         
By:
  /s/ Gary A. Henningsen, Jr.    
 
            Name and Title: Gary A. Henningsen, Jr., Vice President-Tax and
Treasurer
 
        Date: September 13, 2005    
 
        AGSCL:

AG SEMI-CONDUCTOR LIMITED    
 
       

              By: Ztec Financial Advisors, Inc., its authorized agent
 
           
 
  By:   /s/ Albert P. Vasquez    
 
           
 
      Albert Vasquez, President    

          Date: September 13, 2005    
 
        Maxim:    
 
        MAXIM/DALLAS DIRECT, INC.    
 
       
By:
  /s/ Carl W. Jasper    
 
            Name and Title: Carl W. Jasper, President
 
        Date: September 13, 2005    
 
       
TI:
       
 
        TEXAS INSTRUMENTS INCORPORATED    
 
       
By:
  /s/ Kevin P. March    
 
       
 
  Name and Title: SENIOR VICE PRESIDENT
                           CHIEF FINANCIAL OFFICER    
 
        Date: September 13, 2005    